EXHIBIT 21.1 Name of Subsidiary StateIncorporation Providence Community Corrections, Inc. (f/k/a Camelot Care Corporation) Delaware Cypress Management Services, Inc. Florida Family Preservation Services, Inc. Virginia Family Preservation Services of Florida, Inc. Florida Family Preservation Services of North Carolina, Inc. North Carolina Family Preservation Services of West Virginia, Inc. West Virginia Providence of Arizona, Inc. Arizona Providence Service Corporation of Delaware Delaware Providence Service Corporation of Maine Maine Providence Service Corporation of Oklahoma Oklahoma Providence Service Corporation of Texas Texas Rio Grande Management Company, LLC Arizona Family Preservation Services of Washington DC, Inc. Dist. of Columbia Dockside Services, Inc. Indiana Providence Community Services, Inc. (f/k/a Pottsville Behavioral Counseling Group, Inc.) Pennsylvania Providence Community Services, LLC California College Community Services California Choices Group, Inc. Delaware Providence Management Corporation of Florida Florida Providence Service Corporation of New Jersey, Inc. New Jersey Social Services Providers Captive Insurance Co. Arizona Drawbridges Counseling Services, LLC Kentucky Oasis Comprehensive Foster Care, LLC Kentucky Children’s Behavioral Health, Inc. Pennsylvania Maple Star Nevada Nevada Transitional Family Services, Inc. Georgia AlphaCare Resources, Inc. Georgia Family-Based Strategies, Inc. Delaware A to Z In-Home Tutoring, LLC Nevada W. D. Management, LLC Missouri 0798576 B.C. LTD British Columbia, Canada PSC of Canada Exchange Corp. British Columbia, Canada Camelot Care Centers, Inc. Illinois Health Trans, Inc. Delaware LogistiCare Solutions, LLC Delaware Provado Technologies, LLC Florida Provado Insurance Service, Inc. South Carolina Providence Service Corporation of Alabama Alabama Red Top Transportation, Inc. Florida WCG International Consultants Ltd. British Columbia, Canada AmericanWork, Inc. Delaware LogistiCare Solutions Independent Practice Association, LLC New York Maple Star Washington, Inc. Washington Ride Plus LLC Delaware The ReDCo Group, Inc. Pennsylvania Raystown Developmental Services, Inc. Pennsylvania
